BARKETT, Justice,
dissenting.
I would approve the recommendations of The Florida Bar Board of Governors to increase the jurisdiction of the county court to $5,000 and to articulate a requirement that county judges personally preside over the pretrial conference. Although I enthusiastically approve and endorse the use of mediators as part of a pretrial proceeding, I cannot agree that the practice of uniform and complete substitution of a mediator for a judge for all pretrial conferences is appropriate.